 V. E. ANDERSON MFG COV. E. Anderson Manufacturing Company and Local424, Sheet Metal Workers'International Associa-tion,AFL-CIO. Cases 26-CA-3443 and26-CA-3483July 7, 1970DECISION AND ORDERBy MEMBERSFANNING,BROWN, AND JENKINSOn February 24, 1970, Trial Examiner Marion C.Ladwig issued his Decision in these proceedings,finding that Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's DecisionHe alsofound that Respondent had not engaged in certainother unfair labor practices and recommended thatthe allegations of the complaint pertaining theretobe dismissed. Thereafter, Respondent and theGeneral Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmedThe Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner as modified herein.The Trial Examiner found that the Respondentdid not violate Section 8(a)(I) of the Act whenPlantManager Carden allegedly treatened to fireemployees Gannon and Miller if the employeeswalked out again. Carden denied making theforegoing statement and gave a different version ofthe incident and the Trial Examiner found it un-necessary to resolve the conflict in the testimonybut dismissed this allegation of the complaint ontheapparent ground that Carden's subsequentapology constituted an immediate retraction of thestatement which was sufficient to nullify its coer-cive effectAssumingarguendothat such a state-ment was made, we do not agree that Carden'sapology, which was general in nature, factually orlegally would have amounted to a retraction of the459specific threat As the credibility issue on this pointisunresolved and the finding of a violation in thismatter in any event would be cumulative, we find itunnecessary to make any finding on this pointORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recom-mended Order of the Trial Examiner and herebyorders that Respondent, V. E. Anderson Manufac-turingCompany,Woodbury, Tennessee, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recom-mended OrderTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C LADWIG, Trial Examiner: These con-solidated cases were tried at Woodbury, Tennessee,on November 19-21, 1969,' pursuant to chargesfiled by Local 424, Sheet Metal Workers' Interna-tionalAssociation,AFL-CIO, herein called theUnion, on August 15 and September 15 (the lattercharge amended on November 3), and pursuant toa consolidated complaint issued on October 1 (andamended at the trial). The primary issues arewhether the Respondent, V. E. Anderson Manufac-turing Company, herein called the Company, (a)postponed establishing a second storm door line atitsplant during the Union's organizing drive inorder to discourage unionization, (b) discrimina-torily laid off and delayed recalling nine employees,and (c) made threats to discharge employees and toclosetheplant,grantedwage increases todiscourage union activities, instructed employeesnot to wear union buttons on the job, and engagedinunlawful interrogation, in violation of Section8(a)(3) and (1) of the National Labor RelationsAct, as amended.Upon the entire record,' including my observa-tion of the demeanor of the witnesses, and after dueconsideration of the briefs filed by the GeneralCounsel and the Company, I make the following-FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE UNIONINVOLVEDThe Companyisa corporation which is engagedin the manufacture of storm doors and mobilehome doors in its plant atWoodbury,Tennessee'All dates, unless otherwise indicated, are in 1969tThe General Counsel's December 31 motion to correct the transcript isgranted and the transcript is corrected accordingly184 NLRB No 50 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the past 12 months, it received goodsvalued in excess of $50,000 directly from outsidethe State and shipped products valued in excess of$50,000 directly to points outside the State. TheCompany admits, and I find, that it is engaged incommerce within the meaning of Section 2(6) and(7) of the Act, and that the Union is a labor or-ganization within the meaning of Section 2(5) ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA Layoff ofSenior EmployeesThe Company began manufacturing storm doorsin 1965 at a plant in Manchester, Tennessee. InMarch 1969, it moved the existing storm doorproduction line to a new plant in Woodbury, about25 miles away, where it planned to manufacturealso "Woodbury" and "CHD" mobile home doorsIt transferred 19 of its Manchester area employeesto the new location, and within 2 or 3 days, itsstorm door operations were "close to normal."(Production averaged 150 doors a day in late April,and 170- 180 a day at thetime of trial, inNovember.) In July, the Company decided to add asecond storm door line, ordered production facili-tiesfor the new line, and began putting extra menon the existingstorm door line in order to increaseproduction and to train employees for the secondline.PlantManagerLloyd E. Carden admittedlytold employees, prior to August 22, that the Com-pany was selling more storm doors than it wasproducing at the time.Meanwhile, problems plagued the production ofboth the Woodbury and CHD mobile home doorsThe Company had planned to manufacture (withseven or eight employees) 100 Woodbury mobilehome doors a day, but it produced only about 700between April 1 and August 22. Because of poorengineering, there were "several basic faults in thedoor." Around August 10, the Company learnedthat many of the doors would be returned as defec-tive.The first group (a shipment of 88) arrivedback at the plant about August 19 or 20 Hundredsof the doors had to be scrapped, and the Companylost many of its Woodbury door customers. Produc-tion of the CHD ("combination house-type door")mobile home doors was also slow. Since May 1,when production began, only about 300 had beenproduced-an average of only 4 a day. As produc-tion progressed, many changes had to be made. Ashipment of 99 defective CHD doors was laterreturned to the plant on October IThe Company was experiencing considerable dif-ficulty in obtaining and retaining qualified produc-tion employees. On August 22, only six of the em-ployees transferred from the Manchester plant inMarch (Jerry Barnes, Howard Brandon, Creek,Neeley, Frank Reed, and Rogers) remained on theplant payroll. A number of employees were quittingfor better jobs. (The Company had a beginning rateof $1.60 an hour for all new employees, and max-imums of $1.80 and $1.90 for all jobs except amaximum of $2 for the miter saw operator on thestorm door line.) Plant Manager Carden testified,"we had problems with turnover and getting thequality of men we wanted."As discussed hereafter, there was repeated strikeactivity at the plant in early August The leadmanon the Woodbury line was a leader in all this activi-ty, and all the other Woodbury line employees par-ticipated each timeThe Union began organizing, requested recogni-tion on August 5 or 6, and filed a petition for anelection on August 15. Sometime between then andAugust 22, when regular production on the Wood-bury line was halted, the Company decided to layoff the entireWoodbury lineThese seven em-ployees included the leadman, Lloyd Gannon, whowas one of the first employees hired at the newplant (on March 19), and four other senior em-ployees, Terry Mullinax, James Owens, Grady T.Parton, and Kenneth W. Thomas (all hired inMay). Within the preceding 2 weeks, Gannon hadreceived a 15-cent hourly wage increase (as lead-man), and Mullinax, Owens, Parton, and Thomashad received 10-cent increases. The two others ontheWoodbury line were junior employees, VernonL. Barnes and Jimmy Simpson, both hired in July.The first notice of the layoffs was given on the af-ternoon of August 22, when Plant Manager Cardenread a written speech to the employees. In the samespeech, he also announced a delayin installing thesecond storm door line, and the layoff of the threeextra men who were being trained on the existingstorm door line for assignment to the second stormdoor line. (They were Horace Ferrell, Charles M.Sain, and Charles Thompson, all employed August5.)Carden gave no reason in the speech for notproceeding with the establishment of the secondstorm door line, gave no reason for laying off thesenior employees while retaining seven junior em-ployees (hired in July) on the storm door and CHDmobile door lines, and said nothing about ever re-calling any of the laid-off employees.The General Counsel contends that the delayedexpansion of the second storm door line and thereduction in the work force were discriminatorilymotivated, that the Woodbury line employees werelaid off instead of being reassigned because of theirstrike activity and supposed union support, and thatthe three most junior employees on the storm doorline would not have been laid off in the absence oftheCompany's discriminatorymotivation.TheGeneral Counsel contends that the discriminatorymotivation was particularly revealed by the timingof the layoffs (7 days after the Union's electionpetition), the discriminatory selection of employeesto be laid off, the Company's 8(a)(1) violations andannounced opposition to the Union, and its failureto recall any of the laid-off Woodbury employeesuntil after the election, although recalling and hir-ing others in the meantime V. E. ANDERSON MFG. COThe Company contends in its brief that "Therecord lacks substantial evidence to support anyfinding that Respondent curtailed the expansionplan for a second storm door line to discourageunionization or that there was a discriminatorydelay \in recalling laid off Woodbury door line em-ployees." The brief cites the evidence of "problemsexperienced on the Woodbury door line," as well asthe evidence that the CHD doors "were not by anymeans flawless and were subject to numerousmechanical improvements," and "evidence of thereturn of a large quantity of defective CHD doors."(The CHD doors were returned on October 1,about 6 weeksafterAugust 22. None of the fourCHD employees was laid off.) The Company thenargues in its brief that "it appears within the realmof normal good business practice to act as thisRespondent acted under these circumstances, towit, delay expansion of the storm door line untilquality and production standards had improved...Similarly, there is a lack of substantial evidencethat the recall of laid off employees was effectuatedin a discriminatory manner."The 8(a)(1) allegations and other circumstancesof the layoffs and recalls are now considered.B.Alleged 8(a)(1) Conduct1.Threat of dischargeAbout 9 o'clock on Friday morning, August 1,the 1 1 employees assigned to the mobile home doorlineswent on strike, seeking higher wages and otherbenefits. They returned to work about an hour anda half later, after reaching an understanding withPlant Manager Carden that he would consider theirrequests and that they would give him a week to doso.A short time after the employees returned to theplant,Carden went to the Woodbury productionline and spoke to leadman Gannon and employeeRoger Miller. The evidence is in sharp disputeabout what Carden told the employees. Cardentestified that he went "to the two men I consideredto be the spokemen for the men" and "I told them Ihad asked for a week to consider the requests thatthey had made; that we had production to get outand we could not get our production out if theywere going to be walking out every few minutes. Itold them I did not want any more walkouts." Gan-non recalled that Carden said he felt Gannon andMiller were the leaders, that he did not want it tohappenagain,and that if it did he was going to fireor dismiss both of them. Employee Grady Partontestified that he did not overhear the conversation,but that Gannon and Miller "came over and toldme and some other guys that Gene Cardenthreatened to fire them if we walked out again."Miller testified that Carden told him and Gannon,"You two boys seem to be spokesmen, ring leadersof the whole thing," and that "If this occurs againyou two guys will be dismissed." However, in his461pretrial affidavit, given on September 24, Millerstated that Carden told Gannon and him that theyseemed to be the spokesmen, "you do all the talk-ing outside," and then walked away without sayinganything else.Because of what happened immediately after thisconversation, I find it unnecessary to resolve theconflict in testimony. It is undisputed that afterCarden walked away employees from the Woodbu-ry line and others then started back out on strike,and Carden met them at the water fountain andapologized (for threatening to discharge the twoemployees, as recalled by Brandon, or stating "I amsorry if you think I am getting smart," as testifiedby Carden). The employees returned to work.Thus, if a threat had been made, it was retractedforthwith. I shall therefore recommend dismissal ofthe allegation in the complaint that Carden on Au-gust 1 threatened employees with discharge for en-gaging in protected concerted activitiesNevertheless, I attach some significance to thisincident It is clear, even from Carden's version,that he regarded leadman Gannon as one of theleaders of the strikers. Furthermore, not only Gan-non but all the other Woodbury door line em-ployees (whom the Company later failed to reassignon August 22) again demonstrated their discontentwith the Company and their intention of going backon strike a second time that day, when they went asfar as the water fountain where Carden was andtalked to them.2.Threat to shut down plantA second strike did occur on Monday morning,August 4, when the Company discharged two em-ployees, Miller and LaFever (Neither of them is al-leged as a discriminatee ) This time, 20 of the plantemployees (including all those on the Woodburyline)went on strike and sought union representa-tion.A day or two later,-the Union verballyrequestedrecognition,whichwasrefused.Thereafter, the Union made a written request forrecognition on August 7 and filed a petition for anelection on August 15.On the first day of this strike, one of the nonstrik-ing employees working behind the picket line,Howard -Brandon (who lived near Manchester),talked to Plant Manager Carden about bringing insome strike replacements. According to Brandon(who impressed me as an honest, forthright wit-ness), Carden approved and told him to bring inthree to four to six men,if they were not union men.Carden admitted asking Brandon to bring in em-ployees to work, but denied asking him to bring inemployees who were against the union. (At varioustimes when Carden was denying testimony given byother witnesses, as when he gave this denial, hisfacebecame flushed and he appeared quiteagitated.) I credit Brandon's version of what wassaid. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe next morning, August 5, Brandon broughttwo applicants, Horace Ferrell and Charles Thomp-son, from Manchester. Both, after being hired,worked behind the picket line That afternoon, asBrandon credibly testified, he told Foreman Ed-ward Mazarra that he was quitting and went home.Thatevening,Mazarra and Plant Manager Cardenwent to his home to try to persuade him to returnto work. In the conversation, Carden told Brandonand his wife about the strike, and said that if theemployees (in Brandon's words) "did not come inand stick together the union would come in theplant and the plant would be closed " Brandon'swife,Barbara, testified, "Harry had quit work.Then they came and said they wanted him to comeback to work They wanted him to come back towork and bring his riders to keep the plant openHe would have his job They said if the union wouldcome in they would close down the plant." (Shealso impressed me as a credible witness ) Brandonagreed to return to workThe Company called three witnesses to testifyabout this incident. One of them, employee FrankReed, asserted that he "sure did" hear BrandontellingForeman Mazarra that Brandon "wasn'tgoing to be back the next morning." (This confirmsBrandon's testimony that he told Mazarra that hewas quitting.)Reed then testifiedthatBrandon"told me thenext day Gene and Ed came up to hishouse and got him to come back to work and Genepromised him a raise." The Company's other twowitnesses had a different version. Mazarra testifiedthat heheardthat when Brandon "left the plantthat he had made a comment he was tired of beingharassed and threatened and he was going to leavethe employment of the Company. I got to GeneCarden and told him what I had heard." Althoughagreeing with this version, Carden corroborated theBrandons' testimony to some extent when hetestified that at their home on that Tuesday even-ing,August 5, "1 explained we needed to keepproduction running during the strikeWe neededhim and the men that rode with him. I asked him toreturn to work the next day." Both he and Mazarradenied that anything was said about closing theplant.When asked on cross-examination whetherhe talked toBrandon"at all about the Union" atBrandon's home, Carden first gave a positiveanswer, "No." Later when asked whether theUnion was mentioned in connection with the strike,he answered, "I will not say definitely we would notsay the name Sheet Metal Workers Union We mayhave." (When so testifying, he appeared to be seek-ing plausible answers, rather than attempting torecount accurately what had happened.) WhereastheBrandonsimpressedme astrustworthy wit-nesses, Iwas notsimilarly impressed by thedemeanorof Carden and Mazarra as they testifiedabout thisincident.IcredittheBrandons'testimonyabout what happenedAccordingly, I find,as alleged inthe complaint,that at the home of an employee Plant ManagerCarden made the threat that, if the Union got in,the plant would be closed, thereby violating Section8(a)(1) of the Act.3.Granting wageincreasesDuring the second strike, the employees con-tinued to seek a wage increase and other benefits,in addition to seeking the reinstatement of the twodischarged employees The strike was settled onWednesday,August 6, in negotiations betweenPlant Manager Carden and three employees (one ofwhom was leadman Gannon). Carden agreed tochange Miller's separation notice to show that hequit for a better position and agreed to give furtherconsideration to the employees' wage and otherstrike demands The employees (except Miller andLaFever) returned to work the next morning, Au-gust 7.Two days later, on August 9, the Company in-creased the employees' 90-day wage progressionrate from 5 cents to 10 cents an hour and granted awage increase to 14 of its 36 employees All the in-creases were at the new 10-cent progression rate,except three in the amount of 5 cents, which weregiven to senior employees whose wages were al-ready within 5 cents of the maximum rates for theirclassifications. Leadman Gannon and another lead-man were granted additional 5-cent increases, total-ing 15 cents for each of them. Most of the increaseswere given about 2 or 3 weeks before the expira-tion of 90 days since the date of hire or date of lastincrease, but the Company had in the past some-times given such raises early. The wage increaseswere given to senior employees on the Woodburyline as well as to some of the other senior em-ployees and to strikers as well as nonstrikers. Theraises were apparently given on the basis of meritDiscrimmatee Grady Parton gave credited, un-disputed testimony that, when Foreman Pat Stin-nett advised him of the 10-cent raise, Stinnett said,"Imade him a good hand and everybody wasn'tgetting that raise." (Parton, as previously men-tioned,was not reassigned when the Woodburydoor line was shut down on August 22 ) In contrast,one striker and one nonstriker, Melton and Wood-ward, did not receive any raise even though theyhad been employed more than 4 months and 3months, respectively (I note that both Melton andWoodward were retained on August 22.) PlantManager Carden testified that the employees who"deserved" raises got themThe complaint alleges that the wage increaseswere given in order to discourage the employees'union activitiesThe Company had promised aweek earlier, before the advent of the Union, togive consideration to the employees' strike de-mands, including higher wages, and the employeeshad returned to work with the understanding thatthe Company would give its answer within a week.Later, the second strike was settled after the em-ployees were assured that their wage and other V. E. ANDERSON MFG. CO.strike demands were still under consideration forthe remainder of the week.Itwas on Saturday ofthat week that the Company increased its 90-daywage increment from 5 to 10 cents and granted themerit increases to senior employees only. Underthese circumstances,Ifind that the Company, facedwith a high labor turnover and repeated strikes forhigher wages,was motivated by economic factors ingranting the increases.Even though the Union hadsought recognition in the meantime, I find that theGeneral Counsel has failed to prove by a preponde-rance of the evidence that the granting of the in-creases was for the purpose of inducing the em-ployees not to support or vote for the Union In theabsence of such proof of unlawful motivation fortaking this particular action,Ishall recommenddismissal of the allegation.TonkawaRefining Co.,175 NLRB 619,N.L R.B. v Exchange Parts Com-pany, 375 U.S. 4054.Wearing of union buttons prohibitedThe complaint alleges, and the Company ad-mitted in its answer,that,during the latter part ofAugust,Foreman Pat Stinnett"told employees attheplant to remove union buttons from theirclothing " Leadman Gannon credibly testified thatsome of the employees started wearing union but-tons(described as small pins)in the plant afterreturning from the second strike, that ForemanStinnett"told me to tell them not to wear them inthe plant," and that he heard Stinnett ask three oftheemployees to remove their buttons. Thistestimony is undisputed.At the trial, the Company counsel admitted in hisopening statement that Stinnett did erroneously tellone employee on one occasion to remove a unionbutton, but contended that Stinnett was advised tothe contrary,and that the employee was permittedthereafter to wear the button There is no evidencetosupport the counsel'scontentions,nor anyevidence that Stinnett advised the other employeesthat they had the right to wear the buttons, orotherwise nullified the coercive impact of hisprohibition against their exercise of the protectedright to demonstrate their support of the Union inthis way I find that the Company's action in tellingemployees at the plant to remove union buttonsfrom their clothing was coercive and violated Sec-tion8(a)(1) of the Act.CentralSoyaof Canton,Inc.,180 NLRB 546;Consolidated Casinos Corp ,164 NLRB 9505Unlawful interrogationAs alreadyfound,PlantManager Carden toldnonstriker Howard Brandon on August 4 (the firstday of thesecond strike)that Brandon could bringin strike replacementsif they werenot union men.On August 11, Carden started calling employeesinto his office.After talking to them about com-pany wages and benefits,and asking each employee463to relate any problem he would like to discuss,Carden explained the Company'spositiononunions, "We do not have a union now,we do notfeel we need a union in this plant,and we will doeverything within our legal power to see that aunion does not succeed in this plant."On August15, in a speech to the plant employees,PresidentAnderson concluded, "I want you to know and un-derstand that I am strongly against a union everputting its foot in this door." (None of these anti-union statements is alleged in itself to have beencoercive.)Itwas a week after its president's speech that theCompany shut down the Woodbury line, withoutreassigning any of the employees working on thatline.The alleged unlawful interrogation occurredbetween then and the September 19 election, dur-ing which time none of the laid-off Woodbury lineemployees was recalled.Howard Brandon credibly testified that one day(alleged to be during the first week in September)he asked Foreman Mazarra about Donald Brown,his brother-in-law,coming back to work. (Brown,who had been transferred from the Manchesterplant,had been terminated on May 5 because of abad attendance record.However, Brown had lost athumb on the job at Manchester, and at the requestof the former Manchester plant manager, Cardenhad shown on the separation papers that Brown wasbeing "laid off" for "lack of work," instead ofbeing discharged,tomake it easier for Brown tofind another job)Mazarra said he would talk toCarden about it Then, in Brandon'swords, "Gene[Carden]came out and asked me washe a unionman. I said,no." (Emphasis supplied.) Carden laterreturned to the plant area and informed Brandon totellBrown to come back to work.The next day,September 5, Brown was rehired Carden's inter-rogation of Brandon,about the union membershipor sympathies of Brown,is alleged to be unlawful.The Companycalled Foreman Mazarra and em-ployee Frank Reed (who worked across a tablefrom Brandon) to testify about this matter Butneither of them was questioned about whether heoverheard Carden asking Brandon if Brown was aunion man (as credibly testified by Brandon). Reedtestified that,after Brown came to work on Sep-tember 5, Brandon reported that Carden said to getBrown to work on time and"no drinking" at anytime.Although Carden denied having had any discus-sionwithBrandon concerning Brown and theUnion,Carden did not impress me as being as relia-ble a witness as Brandon,and I discredit the denial.Inote, though,thatCarden admitted talkingdirectly to Brown about the Union Carden testifiedthat when Brown came to work, "I explained wehad had two strikes, that the Sheet Metal Workerswere in the process of attempting to organize ourplant;that we expected an election sometime in thefuture. . . . I said, we do not have a union now; wedo not feel we need a union and we will do 464DECISIONS OF NATIONALLABOR RELATIONS BOARDeverything within our legal power to see that aunion does not succeed in this plant."In his brief, the General Counsel contends that"Carden's inquiry of Brandon as to Brown's unionsympathies not only constituted interrogation of anemployee in violation of Section 8(a)(1), but alsodemonstrates Respondent's desire to obtain onlythose who have no union sympathies subsequent totheAugust 22 layoff." I agree. The interrogationcame at a time when senior employees from theWoodbury line were not being recalled, and Cardenwas demonstrating to Brandon by the questionabout Brown's union status or sympathies that onlynonunion persons were being considered for em-ployment at that time (before the election). In thiscontext, and following the repeated pronounce-ments of the Company's antiunion attitude, I findthat the interrogation of Brandon was coercive andinterferedwith the employees' exercise of theirSection 7 rights, in violation of Section 8(a)(1) ofthe Act.C. Other Circumstancesof Layoffs1.Denials of antiunion motivation for layoffsThere are two central questions in the case. Thefirst is why the Company, faced with the need for asecond storm door production line-but having ashortage of experienced, qualified production work-ers-decided during the Union's organizing cam-paign to lay off five of its senior production em-ployees and five junior employees (including threetrainees for the second storm door line), and topostpone establishment of the second line. Theother question is why the Company decided to layoff the five senior employees and announced thelayoffs without any mention of ever recalling any ofthem, rather than laying off junior employees.Despite the General Counsel's evidence of anti-union motivation (discussed further hereafter), theCompany without explanation failed to produce asa witness the person, President Anderson, who pur-portedly gave the instructions. The Company's onlywitnesson these matters was Plant ManagerCarden, who testified that when "Anderson real-ized how bad our problems were" heinstructedCarden "to lay off the men on the Woodbury doorline" and "let our work force drop down to 19men." Carden gave no explanation for the decisionnot to proceed with the second storm door line, andno reason for letting the work force drop to 19 em-ployees (from the 34 employees on the payroll onAugust 22).Thus, Carden gave no business or other nondis-criminatory reason for delaying the second stormdoor line, for Anderson's instruction to lay off-in-stead of reassigning-the leadman and four othersenior employees from the Woodbury line, or forletting the work force drop that far.Carden did deny any antiunion motivation.As already indicated,Woodbury line leadmanGannon was a leader in all three incidents of strikeactivity earlier that month, and the six other em-ployees on the Woodbury line also participated ineach of the three incidents. It seems obvious thatthe layoff of these particular employees-in view ofthe pending election proceeding and the fact thatfive of the employees were senior production em-ployeeswho had recently received wage in-creases-would raise questions of union considera-tionYet Carden gave the following testimonywhen questioned by the General Counsel about thelayoffs:Q. In accomplishing or effectuating thislayoff did you have any or give any thought tothe union campaign that was going on at theplant at that timeA.No, I did notQ. Didn't think of it at all in connectionwith the layoffs?A. No.Q. Did you think of the implications thatmight flow from this?A No.Q. Is it your testimony then that the unionnever entered your mind in connection withthis layoff?A. That's correct.Carden appeared particularly agitated, when givingthese answers.Later he testified to the opposite, admitting that"Yes," he had thought of the union in connectionwith layoffs-after testifying that he had been"aware of the union situation" and had checkedwith the Company counsel concerning the layoffs.Having previously found that Carden was not acredible witness when testifying about various mat-terswhich might incriminate the Company, andhaving considered the above-quoted conflictingtestimony, I do not place any credence in hisfurther denials that participation in either the Au-gust 1 or the August 4 strike, or the engagement inany protected concerted activity or union activity,played any part in the decision to lay off the sevenWoodbury line employees.2.Decision to postpone second storm door linePlant Manager Carden testified that the decisionnot to expand the storm door line "was actuallymade on August 20, I believe." Other evidencedoes not support this claim.On August 20, about the time 88 of the faultyWoodbury doors arrived back at the plant, Com-pany President Anderson and another person fromthe home office met with Carden at the Woodburyplant to decide what was to be done. In a letterdated August 27, Carden submitted to Anderson "arecap of the points covered" on Anderson's August20 trip to Westbury. The letter first detailed anumber of improvements to be made in the CHDmobile home doors, and stated that the "produc- V E. ANDERSON MFG. CO.465tion level for this product has been set" for 30 unitsa day, and "this will continue for approximatelythreemonths while a field checkout is being ac-complished." (As already noted, an average of onlyfourCHD doors a day had been produced sinceMay 1 The evidence does not disclose how manywere being produced in August.) The letter thendetailed the many changes which had to be made intheWoodbury doors, and recited the decisions tolimit production of one type of Woodbury door to"what is required to meet existing orders," and todiscontinue production of other Woodbury doorsuntil adifferent material could be obtained.Nowhere in this letter was there any mention ofany problem with the design, quality, or productionof storm doors, or any indication that a decisionwas made that day to delay the establishment of thesecond storm door production line. Because of thecompleteness of the letter, which on its face pur-ports to be "a recap of the points covered," I findthat if a delay was discussed, or if a decision todelay the storm door expansion had been reachedon that date, the discussion or decision would havebeen mentioned.When questioned by company counsel about thestorm door production, Carden testifiedQ. ...Why didn't you discontinue thestorm door line orminimize the production insome form or curtail production of the stormdoor line?[Emphasis supplied.]A. The ... storm door is an establishedproduct.Q. By established what do you mean bythat?A.We have been producing the same stormdoors we are producing today for about fouryears.0. Did you havethe same engineering andproduction problems with the storm door lineyou had with the Woodbury door line?A. No, we experienced none of theproblems.Thereafter, Carden explained:We movedan existingoperationAll theequipmentwas existing in Manchester. Overone week end we picked up and started in atthe place at Woodbury. Within two or threedays lafter the end of that week we werebackto pretty close to normal operations.[Emphasissupplied. ]Carden further testified that the productiongradually increased. He gave this description of theminor nature of the production problems whenasked what kind of problems had been encounteredon the storm door line: "We still have line upproblems and getting the material and equipmentflowing through the line on particular doors whichare not high volume items. But these are things thatcan be worked out. You can relocate work stationson the line." Nowhere did he suggest that suchproblems had been a reason for delaying theestablishment of a second storm door line.As previously indicated, Carden told employeesprior to August 22 that the Company was sellingmore storm doors than it was producing at the time.There is no evidence that there was any decrease inthe orders. Furthermore, since July when the Com-pany approved Carden's request for money topurchase equipment for the second storm door line,Carden had been preparing to establish the newline by purchasing production facilities and trainingextra employees. On August 22, Carden not onlyhad 3 trainees on the existing storm door line, butalso 2 other extra employees-totaling 18-in orderto increase the production Also, the Company hadtaken steps to curb its high labor turnover and toretain its experienced, senior production em-ployees, by granting the August 9 wage increases to40 percent of the plant employeesThus,Carden's testimony shows reasons forretainingitsseniorproduction employees andproceedingto establish the second storm door line,rather than reasons for postponing the expansionplans, laying off production employees, and curtail-ing storm door production The question remains,what was the reason for the postponement. Theanswer is indicated in President Anderson's August15 speech to the employees.3.Company's antiunion campaignAs already found, Plant Manager Carden in-formed one of the plant employees and his wife onAugust 5 (about the time the Union requestedrecognition) that, if the Union came in, the plantwould be closed. Thereafter, during the week ofAugust 11, Carden held individual interviews withplant employees in his office and explained theCompany's antiunion policy that "We do not havea union now, we do not feel we need a union in thisplant, and we will do everything within our legalpower to see that a union does not succeed in thisplant "On Friday of that same week, August 15, Pre-sident Anderson went to the plant and delivered awrittenspeech to the employees. Despite repeateddisclaimers, the Union's organizing drive and therecent strike activity were the obvious reasons forthe speech. The speech began, "This gathering hasnothing to do with the Union or the Company'sfeeling regarding this subject." Thereafter in thespeech, the word "union" or "unionization" wasused six times, as follows (emphasis supplied).After referring to "some recent activities" (the Au-gust 1 and 4 strikes) and reminding that "it ismanagement's job and not the workers to run abusiness," Anderson stated in the speech that thiscondition must exist "regardless of the state of ex-istenceof anyunion" Thereafter, Anderson statedin the speech that "the recent union activity has nobearing" on the Company's laying the groundworkfor developing incentive programs at the plant.Further, Anderson asserted in the speech that whathe had said about the economic factors "has 466DECISIONSOF NATIONALLABOR RELATIONS BOARDnothing to do with recentunionefforts." (In thecontext, it is clear that Anderson was using the"suggestion by denial"technique.)He referred tothe Union again when he claimed in the speech, "Iwant you to keep the two subjects separate in yourminds, one beingunionefforts and the other beingeconomics of this operation." The speech con-cluded, "However, even though I have separatedthese subjects on the question ofunionization Iwant you to know and understand that I amstrongly againsta unionever putting its foot in thisdoor."In addition to the antiunion nature of the speech,itsmajor import was a strong warning that, unlessproductivity improved, the plant would be closed.After stating the Company's reasons for locating inWoodbury, and stating "We have planned" to dou-ble the current $ 100,000 annual payroll "within thefirst year," Anderson read in the speech the state-ments (emphasis supplied):"as long as we are here ... If the situation does not change completely ...We will have no choice butto close this operationdown... I have advised this management thatifthey want the plant to remain openand to keep theirjobs... if they want this plant to stay open...Weare not here for our health.... We intend to stay inbusiness.We will not continue to lose money on aproduction operation. We will either correct it orshutitdown... How you treat these facts of life isyour business. Since you and this community havethe most at stake I suggest you consider it carefully.... If the doors of this company are to remain open,itwill depend upon your productivity and nothingelse...."This speech, delivered about 5 days after theCompany learned that many of the Woodbury mo-bile home doors would be returned as defective,made no specific mention of the faults in the mo-bile home doors, and the small number of thosedoors produced, nor the now-admitted fact thatoperations on the storm door line were "close tonormal" within 2 or 3 days after the move fromManchester.Without distinguishing between theestablished storm door production and the falteringmobile home door production, Anderson stated inthe speech that there had been an operating loss ofabout $60,000 in the first 3 months of operation,and that direct manufacturing costs, not includingdistribution costs, exceeded the selling price. Healso asserted: "The majority of the production nowproduced in this plant has already been producedelsewhere at a fraction of the cost it is beingproduced here and under much worse conditionsand withmuch worse equipment.. . .We have notonly produced doors elsewhere at the recognizedstandard but have produced them at less than thetheoretical labor cost which has resulted in incen-tive bonuses...." (Emphasis supplied.) He did notexplain which type doors he was referring to, andthere is no evidence supporting these assertions. Itis evident that these assertions did not apply to theproduction of storm doors, which were beingproduced in the Woodbury plant with thesameequipment, on thesameproduction line which hadbeen moved (along with 19 transferred employees)from Manchester, where production of the stormdoors had begun 4 years earlier. (Storm doors arenot manufactured at any of the Company's otherplants. Carden claimed at one point that the Com-pany had an average daily production goal of "ap-proximately 200" storm doors, but he did not in-dicatewhat the production at Manchester hadbeen.)Ifind that this speech, opposing the Union, re-peatedly referring to a possible plant closure, andblamingemployeeproductivitygenerallyforoperating losses (without any mention of the obvi-ous engineering faults in the mobile home doors orthe high labor turnover), was not primarily in-tended to encourage the employees to work harder.Under all the circumstances, I find that PresidentAnderson delivered the carefully worded speech-using the technique of "suggestion by denial"-todemonstrate to the employees the Company's reac-tions to the Union's organizing drive and to makethem fearful of losing their jobs unless they heededthe Company's strongly expressed opposition to theUnion. (The vote in the September 19 election was17 to 2 against union representation.)The speech not only demonstrates the Com-pany's union animus, but it also indicates when theCompany decided to postpone establishment of thesecond storm door line Toward the beginning ofthe speech, Anderson referred to the plans fordoubling "within the first year" the Company's cur-rent $ 100,000 annual payroll. Then, about the mid-dle of the speech (immediately before alluding to"some recent activities"-referring to the strike ac-tivity--and stating that it was "management's joband not the workers' to run the business"), Ander-son stated:If the situation does not change completelyto the point where you can produce windowsand doors as efficiently as we have and do inother locations and as efficiently as our com-petitors do the Company will have no choicebut to close this operation down.Did I say windows?Wehadplans to add such production facili-ties here and jobs in the communityas soon asyou were efficiently runningthe lines you al-ready have.[Emphasis supplied.]In the context, it was not clear whether Andersonwas deferring the production of windows in theplant until the door production lines were runningefficiently, or whether he was announcing also thatthe planned second storm door line would be post-poned until all the door lines were running effi-ciently.The Company's intentions were revealedwhen it had the speech reported on local radio.Plant Manager Carden testified that, on the after-noon after Anderson made the speech, "we felt thespeech was of considerable importance to the com-munity as a whole," and the Company tried to get V. E. ANDERSON MFG. CO.the radio station to carry some of the points men-tioned. The station wanted a written news release.Such a release was furnished on August 20 (I as-sume after being cleared through company chan-nels). Itstated that in his August 15 comments tothe employees, "Mr. Anderson pointed out that ...plans have been made to double [the $100,000 an-nual] payroll within the first year of operation" butthat "thoseplansfor expansion have been delayeddue to high operating costs and low efficiency . . .When asked at the trial what the August 15referencetoexpansionplansmeant,Cardentestified, "We had had plans to add a second stormdoor line."Thus, according to the Company's own speechand news release, the Company had decided by Au-gust 15 to delay the establishment of the secondstorm doorline untilall three of the productionlines(one storm door line and two mobile homedoor lines) were operating efficiently. Because ofthis evidence, and the failure of Carden tomentionstorm door production in his August 27 "recap ofthe points covered" in President Anderson's August20 visit, I discredit Carden's testimony that thedecision to delay expansion of the storm door linewas made on August 20 and find that it was madeby the time President Anderson delivered the writ-ten antiunionspeech to the employees on August15.The question still remains,whythe decision wasmade. The Company's only justification is the argu-ment in itsbrief that, in view of the problems ex-perienced in the production of themobile homedoors, "it appears within the realm of normal goodbusiness practice" for the Company to "delay ex-pansionof the storm door line until quality andproduction standards had improved." In makingthis argument, the Company does not refer to anyproblems experienced in the production of stormdoors.Neither does the Company offer any ex-planation of why the Company, after going to theexpense of purchasing the equipment for a secondstorm door line and training employees for that newline,would permit the problems in manufacturingthe unsuccessful products (the mobile home doors)to disrupt its plans and preparations for doubling itscapacity for manufacturing the well-established,major products (the storm doors). The brief doesnot statehow this could be a "normal good busi-nesspractice."Even without considering the Company's sub-sequent actions (which further reveal its antiunionmotivation), I find that the Company decided on orbefore August 15 that it was willing to forgo thenormalexpansion of the plant, and to deny itselfthe production on a second storm door line to fillitscustomers' orders, until the Union's organiza-tional drive was defeated. In making this finding, Irely particularly on the timing of the decision (theweek after the Union requestedrecognition),PlantManager Carden's statementto an employee andhis wife that the plant would be closed if the Union467came in, and the Company's failure toexplain whyproduction problems elsewhere in the plant wouldcause it to defer expansion of its long-establishedstorm door production. I further findthat the unionanimus, shown by President Anderson's August 15speech to the employees during the Union's or-ganizingdrive, supports the foregoing finding.4.The August 22 layoffsOn August 22, when regular production on theWoodbury door line was halted, major revisions indesign and construction of the Woodbury doorswere necessary, and the resumption of regularproduction was not expected for a number of weeksor months. Yet the Company did not reassign anyof the Woodbury line employees. Instead, PlantManager Carden read them a formal speech, givingthem the first notice of a layoffInthe speech, Carden announced that theredesigningwork was "a very time consumingthing," that "new materials must be obtained," andthat the production of all mobile home doors wasbeing discontinued "until the problems can besolved." He announced, "I have been instructed byMr. Anderson to reduce our work force," effectivethat day; that most of the men affected were on themobile home door line, but because of the delay inthe expansion plans, he was forced to lay off alsothe extra men being trained (on the storm doorline). He added, "I regret having to do this. It is badfor the Company, me, the supervisors, you and thecommunity But I have no choice since I do nothave the work for you. The men who have beenlaid off will find a separation slip stapled to theirtime cards." Nothing was said about recalling anyof them (even though Carden testified "Yes" at thetrialwhen he was asked if he had intended on Au-gust 22 to recall some of these employees, and theCompany now contends in its brief that "it was theintent of Respondent at all times to recall all laidoff employees whenever suitable positions wereavailable ") He gave no reason for delaying theestablishment of the second storm door line, butreferred to complaints on the mobile home doors"caused by a combination of poor workmanship, badmaterials, and poor design," and reminded the em-ployees of President Anderson's August 15 warningthat "We must improve our efficiency and thequality of our product or we cannot stay in busi-ness."(Thus, he did not refer to any storm doorproduction problems. Concerning the reference topoor workmanship on the mobile home doors, theCompany had not established a quality control pro-gram.)That afternoon, Carden retained the seven junioremployees (hired in July) who were working on thestorm door and CHD production lines. He laid offthe entireWoodburyline (senioremployees Mul-linax,Owens, and Parton, hired in May, as well asBarnes and Simpson, hired in July), with the excep-tion of leadman Gannon and employee Thomas,whom he retained for a few days because there 468DECISIONS OF NATIONALLABOR RELATIONS BOARD"was still some work to be done on the line," grad-ing inventory and making corrections. LeadmanGannon was laid off on September 2. Carden firsttestified that Thomas was also laid off at that timebecause "There was nothing left for them to do"(indicating that Carden had intended to lay off theentireWoodburyline-ashe elsewhere testifiedthat "thislinewaslaid off"), but the companyrecords shows that Thomas (who had not beenreassigned in the meantime) quit for a better job onSeptember 3. (Thomas is not alleged as a dis-criminatee. The six other Woodbury line employeesare alleged discriminatees.) Carden also laid off al-leged discriminatees Ferrell, Sain, and Thompson,the three storm door line trainees who were "themost recent people to enter the plant" (during thesecond strike, on August 5) He retained on thestorm doorline atotal of 15 employees-2 abovethe normal requirement of 13 employees.5.Discrimination against Woodbury lineemployeesa.Selectionof employees for layoffIn its brief, the Company ignores the apparentdiscrimination in its decision to lay off five seniorproduction employees from the Woodbury line,while retaining seven junior employees hired duringthe previous month. Thus, the brief does not at-tempt to reconcile the Company's actions 2 weeksearlier ingiving all five of the senior Woodbury lineemployees increased wage increments before anyperiodic merit raises were due them (in order tohelp cope with the high labor turnover and thelabor unrest), and its conduct on August 22, an-nouncing the layoffs without any mention of re-calling any of them. Despite the fact that one of theseniorWoodbury line employees was the leadman,who had worked on all the CHD line jobs and onseveral of the storm door jobs, the Company de-cided to lay off the leadman and the four otherseniorWoodbury line employees, retaining em-ployees not then assigned to that line, including (1)junior employee Sullens, hired July 23, who "hadworked in shipping and had occasionally filled in onthe storm door line when he was needed," and who,when assigned to the Woodbury line, worked"primarily packaging of the product at the end of theproduction line"-clearly not an experiencedproduction worker; (2) senior employees MeltonandWoodward, hired on March 26 and May 5,respectively,but never given any merit raises(which Plant Manager Carden testified are given toemployees who "deserved" them); and (3) em-ployee Roger Reed, hired June 16, who was laid offon October 3 after the Companybegan recallingtheWoodbury line employees on September 29 and30 It is undisputed that, when senior Woodburyline employee Parton was told about his August 9merit raise, the foreman told him that he was "agood hand."The evidence is clear that the Company gave nothought to reassigning any of the Woodbury lineemployees to the remaining storm door and CHDlines(Several of the jobs on the different lineswere the same or similar, only short trainingperiods were required for most or all the jobs; em-ployees were transferred from one line to anotheras needed; and the wage rates on the lines werecomparable except for a 10-cent higher maximumrate paid the miter saw operator.) According toCarden, he was simply instructed "to lay off themen on the Woodbury door line," and "to let ourwork force drop down to 19 men." (The timing andpurpose of the decision to allow the employment todrop to a minimum of 19 is discussed later.)Thus the Company, experiencing a high laborturnover and a shortage of experienced productionworkers to man its previously planned storm doorexpansion, decided to lay off five of its seniorproduction workers-thereby aggravating its highturnover of experienced workers-rather than reas-signing them to remaining jobs or proceeding toestablish the second storm door line. Even assum-ing, despite lack of supporting evidence, that thehigh labor turnover had materially curtailedproduction on the existing storm door line, theCompany clearly was not seeking to solve the laborturnover problem when it decided to lay off the en-tireWoodbury line and to permit the employmenttodrop to 19. Moreover, the Company hadproceeded with its preparations for the secondstorm door line until President Anderson joined inthe antiunion campaign at the plant, and the seniorWoodbury line employees became available forreassignment.The only allusionsin theCompany's brief to thealleged discriminatory layoff of Woodbury line em-ployees are the arguments (made in connectionwith the Company's defense to the allegation of dis-criminatory recalls), that "it is clear that of the 22employees who had engaged in strikes 13 werenever laid off. In addition four who had never en-gaged in strike activity were at one time or anotherlaid off." The evidence shows that only 2 of thenonlaid-off 13 had engaged in both the August 1and 4 strikes. (One of them, junior employee Sul-lens, was no longer assigned to the Woodbury line )All seven of the Woodbury line employees had en-gaged in both those strikes, as well as having goneas far as the water fountain to strike the secondtime on August 1 One of the four laid-off non-strikers was Roger Reed, who was laid off 6 weekslater,on October 3, after three of the laid-offWoodbury line employees had been offered recallon September 29 and 30-following the Union'selection defeat. Concerning the three nonstrikerslaid off on August 22 (alleged discriminatees Fer-rell,Sain, and Thompson), the General Counselcontends that they were included in the layoff onlyas "window dressing" to "lend credence to theselection of the union supporters for layoff. Indeed,Respondent would have been hard pressed to justi- V. E. ANDERSON MFG. CO.fy the retention of these three most recently hiredemployees in the face of the layoffs.... However,because the three employees hired during the strikewere also laid off as part of the Respondent's dis-criminatory plan the layoff was also discriminatoryas to them."After considering all the foregoing circum-stances, I find that the Company discriminatedagainst the seniorWoodbury line employees inselecting them for layoff on August 22, and furtherdiscriminated against them, as well as the junioremployees laid off the same day, by failing to assignthem to the second storm door lineb.DelayedrecallsThe evidence further shows that the Companydiscriminated against the Woodbury line employeesbywaitinguntilaftertheconclusionof therepresentation proceedings before it reinstated anyof them.On August 25 and 26 (the Monday and Tuesdayafter the August 22 layoffs), two employees quit.The next day, August 27, the Company replacedone of them (and also put to work, for 3 days, aformer employee who was on leave from the Ar-my) In selecting the replacement, the Companydid not assign or recall any of the senior productionworkers from the Woodbury line. Instead, it re-called Ferrell, the junior laid-off employee who (1)had been hired on August 5 to work behind thepicket line, (2) had been hired on the conditionthat he wasnot a unionman, (3) had worked lessthan 3 weeks, and (4) had been laid off 5 daysearlier because (in Plant Manager Carden's words),"He was not as experienced as the other men."Within the next week, on August 29 and Sep-tember 2, two additional employees quit. Again, theCompany failed to recall any of the senior em-ployeesInstead, the Company rehired DonaldBrown (the employee who had been terminated inMay because of a bad attendance record) afterPlant Manager Carden was assured that Brown wasnot a union man.The evidence is clear that theCompany had the election in mind when it rehiredBrown, because Carden admitted telling Brown onSeptember 5 when he came to work, "that theSheet Metal Workers were in the process of at-tempting to organize our plant; that we expected anelection some time in the future ... we do not feelwe need a union and we will do everything withinour legal power to see that a union does not suc-ceed in this plant."When asked how he happened to recall Ferrellon August 27, Carden testified, "If I remember oneor two people quit within a short time after thelayoff on the storm door line." Thus on August 27,Carden was replacing one employee who quit aftertheAugust 22 layoffs-as well as employing thesoldier for a few days. Then the following week,after additional employees quit, Carden employedanother replacementThe employment of these469replacements soon after the August 22 layoffsshows that the Company hadnotdecided at thetime of the layoffs to let the work force drop to 19,as claimed by Carden.The Company did let the payroll drop, withouthiring or recalling any other replacements, betweenSeptember 5 and the date of the election. (TheCompany and the Union signed a stipulated con-sent election agreement on September 8-the Mon-day after Brown was rehired on Friday-agreeing toan election on September 19.) Two additional em-ployees quit, on September 8 and 12-bringing tofour the number of non-Woodbury line employeeswho quit after August 22 without being replaced,and reducing the payroll to 20 employees until afterthe election. (The vote in the election was 2 for and17 against the Union, with challenged ballots castby former Woodbury line employees Mullinax, Par-ton, and Simpson. No election objections werefiled.) The last day for filing objections was Friday,September 26. The next Monday and Tuesday, Sep-tember 29 and 30, the Company recalled four ofthe alleged discriminatees. The other alleged dis-criminateeswererecalledinOctoberandNovember. (None of these employees was recalledto the Woodbury production line, which remaineddown at the time of trial.)The Company's only explanation for allowing theemployment to decline before the election is PlantManager Carden's testimony that President Ander-son gave him the instruction "to let our work forcedrop down to 19 men." Nowhere does the Com-pany give any reason, of any kind, for Andersongiving such an order, depriving the Company of theservices of the laid-off employees. There evidentlywas no shortage of storm door orders. Carden ad-mitted telling employees before the August 22layoffs that the Company was selling more stormdoors than it was producing at the time, andtestified (in answer to a question by the companycounsel) why the Company didnot"minimize ...or curtail production of the storm door line." Untilthe August 22 layoffs, the Company was employingfive more than the normal number of employees onthe storm door line, to increase production and totrain employees to man the new storm door line.Moreover, on August 22, it retained two above thenormal number of employees on the storm doorline.In its brief, the Company argues that all laid-offemployees were recalled on varying dates andclaims (without record support) that they were re-called "as they were needed in relatively reasonablesequence according to their experience and abili-ties " The brief ignores the fact that the recall ofWoodbury line employees was deferred until afterthe election. The Company further argues, "Whileseniority was not observed in recalling employees,seniority was not shown to be a criteria commonlyused by Respondent in this regard during organiz-ing efforts or otherwise. Furthermore, there was nological advantage to be gained by Respondent in427-835 0 - 74 - 31 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDjockeying with the order of recall of employeeswhen it was the intent of Respondent at all times torecall all laid off employees whenever suitable posi-tions were available." In making these arguments,theCompany ignores, and offers no explanationfor, the decision to let the work force drop to aminimum of 19, and the Company's failure to in-clude in the August 22 layoff speech any mentionof recalling any of the employees. The Companyalso fails to give any explanation fornotletting thepayroll drop to 19 following the election. Therewere 20 on the payroll on September 19, and noone left the Company's employ between that dateand September 29, when employees were recalled.Itherefore find that the Company's decision(reached on or after September 5) was to allow thework force to drop through attrition to a minimumof 19 employees until after the representationproceedings were concluded, in order to avoid re-callingWoodbury line employees in the meantime.The General Counsel contends in his brief thatthe Company's discrimination against the Woodbu-ry line employees is further shown by the failure toinclude any of their names on the election eligibilitylist, even though Carden admitted that he intendedon August 22 to recall Woodbury line employees. Iagree, particularly in view of the added fact thatWoodbury line employees were recalled im-mediately after the expiration of the time for filingelection objections.6.Concluding findingsAlthough all seven of the Woodburyline em-ployees engaged in all three incidents of strike ac-tivity on August 1 and 4, and Woodbury line lead-man Gannon was recognized as a leader orspokesman for the striking employees, there is nodirect evidence that the Company was aware thatthese seven employees were union supporters.However, I find merit to the General Counsel's ar-gument that "It was quite apparent that the mobilehome line was the `hot bed of discount' which pro-vided the stimulus to the union activity. . . . If any-body was likely to be a union supporter, it would bethose employees who had even without a unionwalked out to protest their wages, hours, and work-ing conditions."Accordingly, I find that the Company's motiva-tion for discriminating against the Woodbury lineemployees was to defeat the Union's organizationaldrive by keeping these strikers and suspected unionsupporters out of the plant during the electionproceedings. I further find that the Company laidoff the three storm door traineesin anattempt toconceal its discrimination against theWoodburyline employees. The Company therefore violatedSection 8(a)(3) and (1) of the Act, by dis-criminatting against the six Woodbury mobile homedoor and three storm door employees to discouragemembership in the Union and to interfere with theemployees' organizational rights.CONCLUSIONS OF LAW1.By discriminatorily laying off and delaying recall of Vernon L. Barnes, Horace Ferrell, LloydGannon, Terry Mullinax, James Owens, Grady T.Parton, Charles M. Sain, Jimmy R. Simpson, andCharles Thompson, the Companyengaged in unfairlabor practices affecting commerce within themeaning of Section 8(a)(3) and (1) and Section2(6) and (7) of the Act.2.By threatening to close the plant if the Unioncame in, by instructing employees not to wearunion buttons, and by engaging in coercive inter-rogation, the Company violated Section 8(a)(1) ofthe Act.3The General Counsel failed to prove the al-legations that the Company threatened on August 1to discharge employees for engaging in protectedconcerted activities and granted wage increases inAugust for the purpose of discouraging its em-ployees' union activitiesTHE REMEDYHaving found that the Respondent has com-mitted certain unfair labor practices, I shall recom-mend that it be ordered to cease and desist fromsuch conduct and from any like or related invasionof its employees' Section 7 rights, and to take affir-mative action, which I find necessary to remedyand remove the effect of the unfair labor practicesand to effecutate the policies of the Act.The Respondent having unlawfully discriminatedagainst nineof its employees, thereby deprivingthem of employment between the dates of theirlayoffs and the dates of their recalls, I shall recom-mend that it be ordered to compensate them fortheir lost pay, computed in the manner set forth inF.W. Woolworth Company,90 NLRB289, plus in-terest at 6 percent per annum as prescribed inIsisPlumbing & Heating Co.,138 NLRB 716.Accordingly,on the basis of the foregoingfindings and conclusions,and on the entire record,Irecommend pursuant to Section 10(c) of the Actissuance of the following:ORDERRespondent,V.E.AndersonManufacturingCompany, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Layingofforotherwisediscriminatingagainst any employee to discourage membership inor activity on behalf of Local 424, Sheet MetalWorkers' International Association, AFL-CIO, orany other labororganization.(b) Postponing plans for establishing additionalproduction facilities to discourage employees fromvoting for union representation. V. E. ANDERSONMFG CO.471(c)Threatening any employee with a plant clo-sure if a union comes in.(d) Prohibiting or interfering in any manner withthe wearing of union buttons, badges, or other in-signia by its employees.(e)Coercively interrogating any of its em-ployees(f) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights under Section 7 of the Act2Take the following affirmative action necessa-ry to effecutate the policies of the Act.(a)Make Vernon L Barnes, Horace Ferrell,LloydGannon, Terry Mullinax, James Owens,Grady T Parton, Charles M Sain, Jimmy R. Simp-son, and Charles Thompson whole for their lostearnings, in the manner set forth in the section oftheTrialExaminer'sDecisionentitled"TheRemedy."(b) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisrecommended Order.(c) Post at its Woodbury, Tennessee, plant co-pies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by the Re-gionalDirector for Region 26, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 26,inwriting, within 20 days from the date of receiptof this Decision, what steps have been taken tocomply herewith.'IT IS ALSO ORDERED that the complaint bedismissed insofar as it alleges violations of the Actnot specifically found.3 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify theRegionalDirector forRegion 26, in writing, within 10 days from the date of this Order, what stepsRe%pondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT try to discourage our em-ployees from voting for Local 424,Sheet MetalWorkers' International Association,AFL-CIO,or any other union,by discriminatorily layingoff union supporters and not recalling themuntil after an election.WE WILL NOT postpone installing a newproduction line in order to avoid keepingunion supporters on the payroll.WE WILL NOT lay off or otherwise dis-criminate against any employee because of hisunion membership or activityWE WILL NOT lay off junior employees toconceal discrimination against union suppor-ters.WE WILL pay the following employees forthe earnings they lost from the time they werelaid off until they were offered recalls, plus 6percent interest:Vernon L.BarnesJames OwensHorace FerrellGrady T PartonLloyd GannonCharles M. SainTerryMullinaxJimmy R. SimpsonCharles ThompsonWE WILL NOT threaten to close down ormove the plant if a union comes in.WEWILLNOT interfere with our employees'right to wear union buttons or badges at work.WE WILL NOT coercively question any of ouremployees about any employee's union mem-bership.WE WILL NOT unlawfully interfere with ouremployees'union activities.V. E. ANDERSONMANUFACTURINGCOMPANY(Employer)DatedBy(Representative) (Title)Thisis anofficial notice and must not be defacedby anyoneThis notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 746 Federal Office Building, 167NorthMain Street, Memphis, Tennessee 38103,Telephone 901-534-3161